IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00210-CV

                         IN THE INTEREST OF Z.A.C.,
                                  A CHILD



                          From the 278th District Court
                             Madison County, Texas
                            Trial Court No. 20-16717


                          MEMORANDUM OPINION


      Appellant Lamaria Brazzell files a Motion for Non-Suit, which we construe as a

motion to dismiss under Rule 42.1(a)(1). See TEX. R. APP. P. 42.1(a)(1). The Court grants

the motion, and this appeal is dismissed.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed August 19, 2020
[OT06]